Judgment modified, on the law and facts, by increasing the amount of recovery by the plaintiff to the sum of $2,710, and as modified affirmed, with costs to the plaintiff. The court makes a new finding that plaintiff at the direction of the board of trustees prepared necessary complete working drawings and specifications for the construction of the proposed schoolhouse, pursuant to the contract which was in writing and in the following form: “ Agreement between the Board of Trustees, Dist. No. 5, Town of Horseheads, N. Y., and George S. Veazie, Architect, Elmira, N. Y. The Board of Trustees, who contemplate the erection of an addition to the present School Building, located on Lenox Ave., Town of Horseheads, N. Y., hereby employs George S. Veazie, as the Architect of the proposed work, and requests him to perform, as such, the necessary Architectural service, for the same,” and that the board approved of said drawings and specifications. Rhodes, McNamee and Heffernan, JJ., concur; Hill, P. J., and Crapser, J., dissent to modification and vote to affirm.